



EXHIBIT 10.3


[NAME & ADDRESS]                [DATE]


Re:    Notice of Grant for 2019 Performance Stock Unit Award


Dear _____________:


In accordance with the terms and conditions of the Regions Financial Corporation
2015 Long Term Incentive Plan (the “Plan”) and the attached Performance Stock
Unit Award Agreement (the “Award Agreement”), you have been granted a
Performance Stock Unit Award over a target number of shares of Stock as outlined
below (the “Target Grant”). Capitalized terms not defined in this Notice of
Grant are defined in the Plan or the Award Agreement. This document is the
Notice of Grant referred to in the Award Agreement and is a part of the Award
Agreement.


Granted To:                    _____________
Grant Date:                    _____________
Performance Threshold Measurement Periods:    _____________ ending _____________
_____________ ending _____________
_____________ ending _____________
Performance Vesting Period:            _____________ ending _____________
Service Vesting Period:                _____________ ending _____________
Target Grant:                    _____________


Subject to (1) the terms and conditions of the Plan, the Award Agreement, and
this Notice of Grant, (2) the Company’s achievement of the Capital and Liquidity
Performance Thresholds specified below (the “Performance Thresholds”) during
each Performance Threshold Measurement Period, (3) the Company’s achievement of
the Performance Goals specified below during the Performance Vesting Period, and
(4) your satisfaction of the Service Vesting Period requirement, you may be
entitled to a certain number of shares of Stock based on a percentage of the
Target Grant as determined below. The maximum award equals _______% of the
Target Grant, with up to _______% of the shares of Stock at-risk of forfeiture
based on the Company’s achievement of the Performance Thresholds.


Performance Thresholds: The number of shares of Stock to be delivered under this
Award will be based upon the Company’s performance relative to the following
Performance Thresholds, as certified by the Committee:


(i)
Capital - Capital Action Decision Tree Status, as defined in the Capital Policy,
must remain in either “Monitor Capital” or “Capital Deployment” status; and



(ii)
Liquidity - Total Primary Liquidity must remain above the minimum established by
the Enterprise Risk Appetite Objectives.



Each of the Performance Thresholds stands alone in the determination of the
at-risk portion of the Award. In order to be eligible to receive the number of
shares of Stock determined in accordance with the foregoing, you must remain
employed with the Company or one of its Subsidiaries through the end of the
Service Vesting Period, except as otherwise provided in the Award Agreement.


Performance Goals: In addition, the number of shares of Stock to be delivered
under this Award will be based upon the Company’s performance using the
following performance criteria, as certified by the Committee:


(i)
EPS Growth - the Company’s growth in cumulative compounded diluted earnings per
share from continuing operations (“EPS Growth”); and



(ii)
ROATCE - the Company’s return on average tangible common stockholders’ equity,
which is defined as net income from continuing operations available to common
shareholders divided by average tangible common shareholders’ equity, with
average tangible common shareholders’ equity equal to average stockholders’
equity less the sum of (a) average intangible assets, net of their related
average deferred tax liability and (b) average preferred stock (“ROATCE”).



EPS Growth and ROATCE will each be weighed 50% in determining the payout of the
Award and will be measured on (1) an absolute basis and (2) a relative basis as
compared to a peer group, in accordance with the matrices on the attached
Schedule A (the “Performance Goals”).





--------------------------------------------------------------------------------







ROATCE for the years ended December 31, 2020 and December 31, 2021 will be
adjusted by the cumulative effect adjustment to equity for the adoption of
Accounting Standards Update (“ASU”) 2016-13: Measurement of Credit Losses on
Financial Instruments (“CECL”) for both Regions and its peers.


By your signature below, you acknowledge and agree that this Award is granted
under and governed by the terms and conditions of the Plan, the Award Agreement,
and this Notice of Grant.


Please sign one copy of this Notice of Grant and return it to Executive
Compensation in the enclosed, pre-addressed interoffice envelope.




Signature                                Date




PLEASE KEEP A COPY FOR YOUR RECORDS





--------------------------------------------------------------------------------









PERSONAL & CONFIDENTIAL


PERFORMANCE STOCK UNIT AWARD AGREEMENT
Under the
REGIONS FINANCIAL CORPORATION
2015 LONG TERM INCENTIVE PLAN
April 1, 2019


You have been granted an award of Performance Stock Units (the “Award”) under
the Regions Financial Corporation 2015 Long Term Incentive Plan (the “Plan”),
the terms and conditions of which are incorporated in this document by
reference. This document sets forth certain terms of your Award and constitutes
the Award Agreement required by the Plan. You should retain it for future
reference. The Plan, the Notice of Grant, which is a part of this Award
Agreement, and the prospectus also describe certain provisions applicable to
your Award. Copies of these documents are available through Solium Shareworks,
the online equity compensation management system used by Regions. If you would
like paper copies of these documents, please contact Executive Compensation at
(205) 820-2355. Capitalized terms not defined in this Award Agreement are
references to defined terms in the Plan or the Notice of Grant. In the event of
any conflict or inconsistency among the provisions in this Award Agreement, the
Notice of Grant, or the Plan, the terms and conditions of this Award Agreement
will control.


The grant date of your Award, the date on which your Award vests, and the
vesting conditions for your Award are set forth in the attached Notice of Grant.
The number of Performance Stock Units (“PSUs”) referenced in the Notice of Grant
is the target number of PSUs subject to this Award (“Target Grant”). The number
of shares of Stock payable under this Award is contingent upon the extent to
which the Performance Thresholds and the Performance Goals specified in the
Notice of Grant are determined to be achieved. Except as otherwise specified
herein, at the end of each Performance Threshold Measurement Period and the end
of the Performance Vesting Period, the Committee will certify the level of
achievement of the Performance Thresholds and the Performance Goals, as
applicable, and determine the number of shares of Stock, if any, payable to you
under this Award. In order to receive such shares of Stock, you must be employed
by Regions or one of its Subsidiaries through the end of the Service Vesting
Period (except as otherwise provided below). On such date, the number of shares
of Stock payable under this Award, if any, will be issued and released to you.


During the Service Vesting Period, the PSUs will be accounted for by the Company
in a bookkeeping account. Since this Award constitutes a grant of PSUs, there
are no voting rights applicable to this Award. All ordinary cash dividends (as
determined by the Committee in its sole discretion) that would have been paid
upon shares of Stock underlying the PSUs (based on maximum achievement of the
Performance Thresholds and the Performance Goals) will be accumulated, deemed
reinvested in shares of Stock based on the then current value of a share of
Stock, and paid at the time and based on the actual number of shares of Stock
that are paid out under this Award (the “Dividend Equivalents”).


Upon vesting of the PSUs and any Dividend Equivalents, you may elect to satisfy
any federal tax withholding requirements by reducing the number of shares of
Stock that would otherwise be issued to you, to the extent and in the manner
allowed by the Plan.


If during the Service Vesting Period, prior to delivery of shares of Stock, any
of the following events occur, this Award will be treated as described below:


•
If your employment terminates due to your death, then as soon as practicable
following your death, the Performance Threshold Measurement Periods, the
Performance Vesting Period, the Service Vesting Period, and any other
restrictions imposed upon your Award will lapse (unless prohibited by applicable
laws, rules, or regulations), and shares of Stock equivalent to the Target Grant
will be issued to your estate.



•
If your employment terminates due to your Disability, then this Award will
continue to vest in accordance with its terms, and you will be entitled to
receive the number of shares of Stock, if any, at the end of the Service Vesting
Period that you otherwise would have received (i.e., based on actual achievement
of the Performance Thresholds and the Performance Goals) had your employment
continued through the date of delivery of such Stock. In the event your
employment terminates due to your Disability and your death occurs prior to the
end of the Service Vesting Period, then as soon as practicable following your
death, all restrictions imposed upon your Award will lapse (unless prohibited by
applicable laws, rules, or regulations), and shares of Stock equivalent to the
Target Grant will be issued to your estate.








--------------------------------------------------------------------------------





•
If any time on or after November 30, 2019, you terminate your employment due to
Retirement (on or after age 65 or on or after you attain age 55 with 10 years of
continuous service), then this Award will continue to vest in accordance with
its terms, and you will be entitled to receive the number of shares of Stock, if
any, at the end of the Service Vesting Period that you otherwise would have
received (i.e., based on actual achievement of the Performance Thresholds and
the Performance Goals) had your employment continued through the date of
delivery of such Stock.



•
If the Company terminates your employment without Cause but through no fault of
your own (as determined in the Company’s sole discretion), this Award will
continue to vest in accordance with its terms, and you will be entitled to
receive the number of shares of Stock, if any, at the end of the Service Vesting
Period that you otherwise would have received (i.e., based on actual achievement
of the Performance Thresholds and the Performance Goals) had your employment
continued through the payment date, which amount will be prorated for the
portion of the Service Vesting Period between the grant date and the date your
employment terminated.



•
Notwithstanding anything in the Plan to the contrary, in the event of a Change
in Control, this Award will convert to Restricted Stock Units equal to the
number of shares of Stock underlying the Target Grant, which Restricted Stock
Units will vest and become payable in accordance with the service-based vesting
conditions in the Notice of Grant, provided you are employed by the Company as
of such payment date. Notwithstanding the foregoing, if your employment is
terminated by the Company without Cause or by you for Good Reason, in each case,
within the twenty-four (24) month period following the Change in Control, all
restrictions imposed upon your Award will lapse (unless prohibited by applicable
laws, rules, or regulations), and such Restricted Stock Units will be issued to
you.



•
If your employment terminates during the Service Vesting Period for any reason
other than those listed above, your Award will be forfeited as of your
termination date.



Notwithstanding anything herein to the contrary, if this Award (or any portion
of this Award) is determined to be “deferred compensation” within the meaning of
Section 409A of the Code and is payable on your termination of employment, then
it will be paid only upon a “separation from service,” as defined in Section
409A of the Code, and if you are a “specified employee,” as defined in Section
409A of the Code, it will not be paid until six months after your “separation
from service,” all in accordance with Section 409A of the Code.


Any amounts paid or payable or shares of Stock delivered or deliverable under
this Award are subject to clawback and/or forfeiture in accordance with the
terms of Applicable Law and the Company’s Compensation Recoupment Policy (or any
successor policy thereto), in each case, as in effect from time to time.


By signing the attached Notice of Grant, you acknowledge that you accept this
Award on the terms and conditions set forth in this Award Agreement, the Notice
of Grant, and the Plan, and you further acknowledge and agree as follows: (1) 
this Award Agreement, the Notice of Grant, and the Plan set forth the entire
agreement and understanding between you and Regions relating to the subject
matter herein and supersede and replace all prior agreements and understandings
with respect to such subject matter; (2) you and Regions have made no
agreements, representations, or warranties relating to the subject matter of
this Award Agreement that are not set forth herein; (3) no provision of this
Award Agreement may be amended, modified, or waived unless such amendment,
modification, or waiver is authorized by the Committee and is agreed to in
writing by an authorized officer of Regions; and (4) this Award Agreement is
binding upon Regions’ successors and assigns. You also acknowledge and agree
that Regions, the Board, and the Committee, in their oversight and conduct of
the business and affairs of Regions, may in good faith cause Regions to act or
fail to act in a manner that prevents this Award from vesting; and this Award
Agreement is not intended to and will not be interpreted to impose any liability
upon Regions, the Board, the Committee, or any officer, agent, or associate of
Regions for any forfeiture of this Award that results from any such action or
omission.


I congratulate you on your Award, and thank you for your continued service to
Regions!


REGIONS FINANCIAL CORPORATION


/s/ John M. Turner, Jr.


John M. Turner, Jr.
President and Chief Executive Officer





